DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO # 20-003
RE: Implementation of the CMS
Interoperability and Patient Access Final
Rule and Compliance with the ONC 21st
Century Cures Act Final Rule
August 14, 2020
Dear State Health Official:
On May 1, 2020, the Centers for Medicare & Medicaid Services (CMS) published the final rule,
“Interoperability and Patient Access for Medicare Advantage Organization and Medicaid
Managed Care Plans, State Medicaid Agencies, CHIP Agencies and CHIP Managed Care
Entities, Issuers of Qualified Health Plans on the Federally-Facilitated Exchanges, and Health
Care Providers,” (referred to as “CMS Interoperability and Patient Access final rule” in this
letter) to further advance interoperability for Medicaid and Children’s Health Insurance Program
(CHIP) providers and improve beneficiaries’ access to their data. 1
This letter describes how state Medicaid agencies, Medicaid managed care plans, CHIP agencies,
and CHIP managed care entities should implement this final rule in a manner consistent with
existing guidance and the recently published “21st Century Cures Act: Interoperability,
Information Blocking, and the ONC Health IT Certification Program” final rule (ONC 21st
Century Cures Act final rule), by the Office of the National Coordinator for Health Information
Technology, published in the Federal Register on May 1, 2020. 2
Several new requirements in the CMS Interoperability and Patient Access final rule apply to
Medicaid and CHIP, including the following:
•

•
1

Implement and maintain a standards-based Patient Access API: The CMS
Interoperability and Patient Access final rule requires state Medicaid agencies, Medicaid
managed care plans, CHIP agencies, and CHIP managed care entities to make certain
health information about Medicaid and CHIP beneficiaries accessible through a Patient
Access application program interface (API) by January 1, 2021. This policy enables
beneficiaries to have access to their health data on their internet-enabled devices (such as
smartphones). Due to the COVID-19 public health emergency (PHE), CMS is exercising
enforcement discretion, however, and does not expect to enforce this requirement prior to
July 1, 2021. 3
Payer-to-Payer Data Exchange - Coordinate care between payers by exchanging, at
a minimum, the information contained in the United States Core Data for

85 Fed. Reg. 25,510-25,640 (May 1, 2020), https://www.govinfo.gov/content/pkg/FR-2020-05-01/pdf/202005050.pdf
2
85 Fed. Reg. 25,642-25,961 (May 1, 2020).
3
Additional information is available at CMS’s website at https://www.cms.gov/Regulations-andGuidance/Guidance/Interoperability/index.

State Health Official – Page 2

•

•

•

4

Interoperability (USCDI): The CMS Interoperability and Patient Access final rule
requires Medicaid managed care plans and CHIP managed care entities to comply with a
beneficiary’s request to have their health data transferred from payer to payer by January
1, 2022. For example, if a patient transfers from one Medicaid managed care plan or
CHIP managed care entity to another, the previous plan must honor the patient’s request
to have certain data transferred to the new plan and the new plan must incorporate the
information into its records. This new policy may reduce the need for unnecessary letters
of medical necessity, prior authorization requests and calls or faxes to pharmacies or
health plans if the receiving plan decides to use the information shared from the prior
plan in administering the beneficiary’s coverage.
Make standardized information about provider networks available via a FHIRbased Provider Directory API: The CMS Interoperability and Patient Access final rule
requires Medicaid agencies, CHIP agencies, Medicaid managed care plans and CHIP
managed care entities to provide current provider directory information via an API by
January 1, 2021. Having this information available through an API will facilitate public
access to accurate information about which managed care providers are in-network or
accepting new patients, as well as current contact information for providers. As
explained above, due to the COVID-19 PHE, CMS is exercising enforcement discretion
and does expect to enforce this requirement prior to July 1, 2021. 4
Improving the Dual Eligible Experience: The CMS Interoperability and Patient Access
final rule requires state Medicaid agencies, by April 1, 2022, to exchange certain data
with CMS daily on beneficiaries who are dually eligible for Medicaid and Medicare.
Currently, many states and CMS exchange these data as infrequently as monthly, which
delays coverage status changes and leads to inaccuracies, recoupments, and poor
customer experiences. Improving the accuracy and timeliness of data on dual eligibility
status is a strong first step in improving how these systems work together for
beneficiaries, providers, and payers.
The ONC 21st Century Cures Act final rule also has potential implications for
Medicaid agencies, CHIP agencies, Medicaid managed care plans, and CHIP managed
care entities. All such entities should review the final rule, particularly the sections on
the definition of health information network (HIN) or health information exchange (HIE)
and the information blocking exceptions. Those entities should also review existing
contractual and financial relationships—especially those related to API usage and
access—to evaluate potential compliance implications with regard to the ONC 21st
Century Cures Act final rule.

See supra note 3.

State Health Official – Page 3
The key compliance dates in the CMS final rule are as follows:
Policy
Patient Access Application Program Interfaces (API)
Provider Directory API
Payer-to-Payer Data Exchange
Improving the Medicare-Medicaid Dually Eligible Experience

Compliance Date
January 1, 2021 5
January 1, 2021 6
January 1, 2022
April 1, 2022

Each of these policies is described more fully below.
Patient Access API
The CMS Interoperability and Patient Access final rule adds 42 CFR 431.60 and 42 CFR
457.730, which require state Medicaid and CHIP fee for service programs to implement secure,
standards-based APIs and requires them to provide current beneficiaries or their personal
representatives with specified claims and encounter data, certain clinical information, and
information about covered outpatient drugs. Medicaid managed care plan requirements are
codified at 42 CFR 438.242(b)(5); CHIP managed care entity requirements are at 42 CFR
457.1233(d). These managed care regulations require the plans and entities to comply with the
same standards that apply to the fee for service programs. The CMS Interoperability and Patient
Access final rule requires compliance with the API technical standards adopted by HHS at 45
CFR 170.215 including the Health Level 7 (HL7®) 7 Fast Healthcare Interoperability Resources
(FHIR®) standard 8 and relevant technical standards.
State Medicaid agencies implementing the API requirements described in 42 CFR 431.60 might
be able to claim the enhanced federal financial participation (FFP) described in section
1903(a)(3)(A)(i) of the Social Security Act (the Act) for the design, development, installation, or
enhancement of mechanized claims processing and information retrieval systems, and might be
able to use the enhanced FFP described in section 1903(a)(3)(B) of the Act for the operation of
mechanized claims processing and information retrieval systems, provided that they meet all
other requirements applicable to claiming those enhanced federal matching rates.
States are reminded that 42 CFR 433.112(b)(12) and 433.116(c) require them to ensure that any
system for which they are receiving enhanced FFP under section 1903(a)(3)(A)(i) or (B) of the
Act aligns with and incorporates the ONC Health Information Technology standards adopted in
accordance with 45 CFR part 170, Subpart B. The Patient Access API complements this
requirement and will further advance interoperability. States may be best able to compile all data
elements described for the Patient Access API in 42 CFR 431.60 through connections to health
information exchanges or public health agencies, or human services agencies. Specifically, the
required data in the United States Core Data for Interoperability (USCDI) described at 45 CFR
170.213 might include information residing in health information exchanges or public health
agencies (for immunization data, lab test and result data, etc.), or human service agencies, and
states should review if establishing such connections would be appropriate. If so, enhanced FFP
might be available under section 1903(a)(3)(A)(i) or (B) of the Act to support such connections
5

. See supra note 3 and accompanying text.
. See supra note 3 and accompanying text.
7
Health Level Seven International (HL7®) is a not-for-profit, ANSI-accredited standards development organization
(SDO) focused on developing consensus standards for the exchange, integration, sharing, and retrieval of electronic
health information that supports clinical practice and the management, delivery and evaluation of health services.
8
https://www.hl7.org/fhir/overview.html.
6

State Health Official – Page 4
between those entities and Medicaid agencies. For CHIP agencies, section 2105(c)(2)(A) of the
Act, limiting administrative costs to no more than 10 percent of CHIP payments to the state,
would apply in developing these systems.
Provider Directory API
The CMS Interoperability and Patient Access final rule requires state Medicaid agencies, CHIP
agencies, Medicaid managed care plans, and CHIP managed care entities to implement an API
that makes complete and accurate provider directory information available through a publicfacing digital endpoint on the payer’s website. These requirements are in 42 CFR 431.70 for
state Medicaid agencies with regard to the provider directory information specified in section
1902(a)(83) of the Act; 42 CFR 438.242(b)(6) for Medicaid managed care plans with regard to
provider directory information specified in § 438.10(h)(1) and (2); § 457.760 9 for CHIP agencies
with regard to specified provider information; and § 457.1233 for CHIP managed care entities
with regard to provider directory information specified in § 438.10(h)(1) and (2). Under these
regulations, the provider directory API must meet the same technical standards as the Patient
Access API, excluding the security protocols related to user authentication and authorization.
These regulations require the provider directory information to be updated no later than 30
calendar days after the state Medicaid agency, Medicaid managed care plan, CHIP agency or
CHIP managed care entity receives the provider directory information or updates to provider
directory information.
We strongly encourage leveraging the DaVinci PDex PlanNet IG, which is based on FHIR
Version 4.0., and was developed in cooperation with the ONC with guidance from HL7
International. 10 For state Medicaid agencies seeking to access the enhanced FFP at section
1903(a)(3)(A)(i) or (B) of the Act, using the PlanNet IG is required under 42 CFR
433.112(b)(12) and 433.116(c). Additionally, state Medicaid agencies are strongly encouraged
to begin collecting digital contact information (such as Direct addresses or FHIR URLs) 11 for
provider communication and facilitate the populating of this contact information into the CMS
National Plan and Provider Enumeration System (NPPES) 12 as an appropriate part of Medicaid
provider enrollment.
Payer-to-Payer Data Exchange
The CMS Interoperability and Patient Access final rule finalizes requirements in 42 CFR
438.62(b)(1)(vi) and (vii) for the creation of a process for the electronic exchange of, at a
minimum, the data classes and elements included in the United States Core Data for
Interoperability (USCDI) 13 content standard adopted at 45 CFR 170.213. Medicaid managed
care plans and CHIP managed care entities 14 must comply with this requirement beginning
January 1, 2022. The USCDI data classes and elements received from other plans must be
incorporated into the managed care plans’ records about the enrollee. At the request of an
enrollee, the managed care plan must incorporate into its records such enrollee data with a date
of service on or after January 1, 2016, from any other payer that has provided coverage to the
9

Per § 457.760(b)(1) this includes provider names, addresses, phone numbers, and specialties, updated no later than
30 calendar days after the State receives provider directory information or updates to provider directory information.
10
See https://www.cms.gov/Regulations-and-Guidance/Guidance/Interoperability/index for more information on
available IGs to support API implementation.
11
See https://nppes.cms.hhs.gov/webhelp/nppeshelp/HEALTH%20INFORMATION%20EXCHANGE.html#.
12
See https://npiregistry.cms.hhs.gov/registry/help-details
13
For more information see https://www.healthit.gov/isa/united-states-core-data-interoperability-uscdi.
14
The regulation at 42 CFR 457.1216 requires compliance with these requirements for CHIP managed care entities.

State Health Official – Page 5
enrollee within the preceding 5 years, as appropriate. Similarly, at any time the enrollee is
currently enrolled in the managed care plan and up to 5 years after disenrollment, the managed
care plan must send, upon an enrollee’s request, all such data to any other payer that currently
covers the enrollee, or a payer that the enrollee specifically requests to receive the data classes
and elements included in the content standard specified at 45 CFR 170.213 (USCDI version 1).
This requirement will also support dually eligible individuals who are concurrently enrolled in
Medicare Advantage plans and Medicaid managed care plans or with CHIP managed care
entities. Under this requirement, both of the dually eligible individual’s payers would be subject
to the requirement to exchange that individual’s data, which should improve the ability of payers
to coordinate care based on that data. This obligation applies when a request is made with the
approval and at the direction of a current or former enrollee or the enrollee’s personal
representative.
CMS encourages state Medicaid agencies and CHIP fee for service entities to accommodate such
requests from beneficiaries, although facilitating such exchange of beneficiary information is not
required in the CMS Interoperability and Patient Access final rule for Medicaid agencies and
CHIP fee for service entities. Enhanced FFP might be available under section 1903(a)(3)(A)(i)
or (B) of the Act for state Medicaid agencies’ expenditures to support accommodating such
patient requests, provided that all of the applicable conditions for that enhanced FFP are met.
Improving the Dual Eligible Experience
The CMS Interoperability and Patient Access final rule requires daily state-CMS exchange of
certain dual eligibility data by April 1, 2022. Ensuring information on dual eligibility status is
accurate and up-to-date by increasing the frequency of federal-state data exchange is an
important step toward interoperability.
State payment of Medicare premiums (“buy-in”) file exchange: CMS and states routinely
exchange data on who is enrolled in Medicare, and which parties are liable for paying that
beneficiary’s Part A and B premiums. These buy-in data exchanges support state, CMS, and
Social Security Administration premium accounting, collections, and enrollment functions.
Currently, states exchange these data with CMS at least monthly. Through this final rule, we are
updating 42 CFR 406.26 and 407.40 to require that all states participate in daily exchange of
buy-in data, which includes both sending data to CMS and receiving responses from CMS daily.
Medicare Modernization Act (MMA) file exchange: States submit files at least monthly to CMS
to identify all dually eligible individuals. The file is called the MMA file, but is occasionally
referred to as the “State Phasedown file.” CMS uses the MMA files for a variety of functions,
including establishing beneficiary protections related to Medicare cost sharing, auto-enrolling
full-benefit dually eligible individuals into Medicare prescription drug plans, and deeming dually
eligible individuals automatically eligible for the Medicare Part D Low Income Subsidy.
Currently, states exchange these data with CMS at least monthly. Through this final rule, we are
updating the frequency requirements in 42 CFR 423.910(d) to require that all states submit the
required MMA file data to CMS daily, and to make conforming edits to 42 CFR 423.910(b)(1).
Additional information on the benefits of daily file exchange and technical assistance resources
are included in SMD #18-012.
ONC 21st Century Cures Act Final Rule
State Medicaid agencies, Medicaid managed care plans, CHIP agencies, and CHIP managed care
entities should review the ONC 21st Century Cures Act final rule, particularly the sections on the

State Health Official – Page 6
definition of HIN or HIE and the information blocking exceptions. There may be situations
when such entities function as a HIN or HIE, as defined in the ONC 21st Century Cures Act final
rule, and therefore would be considered an actor regulated under section 4004 of the Cures Act
(42 U.S.C. 300jj-52) (referred to as the information blocking provision). As such, those entities
should review existing contractual and financial relationships—especially those related to API
usage and access—with Medicaid managed care plans, state Medicaid agencies, CHIP agencies,
and CHIP managed care entities to evaluate potential compliance implications with regard to the
ONC 21st Century Cures Act final rule. The CMS Interoperability and Patient Access final rule
does not authorize entities to charge for access to their API for purposes of the Patient Access
and Provider Directory APIs. 15
Resources for States
The timeline for compliance with the CMS Interoperability and Patient Access final rule is
aggressive, and CMS is committed to providing states with the necessary technical assistance to
implement these advancements in improving patient access to their data and interoperability.
States should seriously consider leveraging existing State and Federal investments in health
information exchanges (HIEs) to implement these new requirements. For example, HIEs which
might have received funding under the HITECH Act as discussed in SMD# 16-003 16 from their
state Medicaid agency might be in a position to improve patient access to their data, and would,
as such, potentially be demonstrating thoughtful re-use as described in SMD# 18-005. 17 A few
key activities a state should undertake immediately are the following:
•

•

•
•

15

The CMS Interoperability and Patient Access final rule requires Medicaid managed care
plans and CHIP managed care entities to develop the ability to share the United States
Core Data for Interoperability (USCDI) as specified in 45 CFR 170.213 with the approval
and at the direction of a current or former enrollee or the enrollee’s personal
representative under the Payer-to-Payer Data Exchange policy. An assessment of the
ability to create that data set and the completeness of that data set for all parties and the
ability to send and receive such data by all parties would be appropriate as a first step in
preparation for implementation.
For purposes of API development, common use of implementation guides ensures better
interoperability and thus, state Medicaid agencies, Medicaid managed care plans, CHIP
agencies, and CHIP managed care entities may wish to consider beginning an assessment
on using the IGs identified by CMS that are available to help facilitate implementation of
the API policies. These IGs are listed at https://www.cms.gov/Regulations-andGuidance/Guidance/Interoperability/index. Doing so may also be consistent with the
requirements at 42 CFR 433.112(b)(10) or (16) for state Medicaid agencies that seek
enhanced FFP under 42 CFR 433.112 or 433.116.
Consider what contract amendments might need to be put in place with managed care
plans and entities and what advance planning documents might be necessary.
Develop a project plan in coordination with the appropriate CMS Medicaid Enterprise
System (MES) State Officers. Such project plans might include tasks such as:

The final rule requires public posting of the API documentation without a fee at 42 CFR 431.60(d) and
457.730(d), incorporated by reference for Medicaid (42 CFR 438.242) and CHIP (42 CFR 457.1233) managed care
plans and entities. 85 FR 25542 through 25543. For a discussion of the costs of implementation of the API and how
CMS expects those costs to be addressed, see 85 FR 25528, 25530–25531, and 25629–25631.
16
Available at https://www.medicaid.gov/federal-policy-guidance/downloads/SMD16003.pdf.
17
Available at https://www.medicaid.gov/federal-policy-guidance/downloads/smd18005.pdf.

State Health Official – Page 7
o Requesting funding through the state’s budgetary process and/or submitting an
Advance Planning Document (APD) to CMS to request enhanced FFP.
o Amending a state’s information technology vendor contracts and/or procuring
new contracts.
o Revising current state data system designs, business processes, and related efforts,
including assessing how to make their data accessible via APIs.
o Evaluating necessary systems changes, which may require contract modifications
and/or new procurements with information technology (IT) vendors.
o Developing managed care plan contract amendments reflecting revised rates (as
appropriate) and new federal requirements.
o Providing amendments to managed care plans for review and signature.
o Developing the required beneficiary education materials to assist individuals in
protecting their health information, making informed choices about which thirdparty applications they want to use, and informing them about how to submit
complaints to relevant federal entities. 18
States are reminded that 42 CFR 433.112(b)(10) explicitly supports exposed APIs as a condition
of receiving enhanced FFP under section 1903(a)(3)(A)(i) or (B) of the Act. Similarly, 42 CFR
433.112(b)(13) requires the sharing and re-use of Medicaid technologies and systems, including
associated technical documentation, as a condition of receiving enhanced FFP under section
1903(a)(3)(A)(i) or (B) of the Act, and this would include sharing documentation for connecting
to APIs.
CMS will continue advancing policies which improve a patient’s right of access to their health
information. We encourage states to continue to engage with CMS as stakeholders by providing
feedback on these policies. States should reach out to their CMS MES State Officers for
technical assistance on enacting these policies where relevant. CMS values the states as partners
in expanding patient access to their health information and anticipates more opportunities to
support such interoperability.
Sincerely,

Calder Lynch
Deputy Administrator and Director

18
Additional information to support development of educational resources can be found on CMS’s website at
https://www.cms.gov/Regulations-and-Guidance/Guidance/Interoperability/index.

